MOTION TO DISMISS
WILLIAM A. CULPEPPER, Judge Pro Tem.
The defendants-appellees, State Farm Insurance Co. and James Roland, Jr., move to dismiss the appeal of the plaintiff-appellant, Wayne D. Joiner, on the grounds the judgment appealed from is a non-appeal-able interlocutory order.
On February 12, 1987, the trial court signed a judgment denying the plaintiff a confirmation of default, granting the defendants’ motion to strike certain allegations from the plaintiff’s petition, and denying the plaintiff’s exceptions of no right or cause of action.
The trial court granted a motion to appeal this judgment and the instant motion to dismiss was filed by the appellees.
LSA-C.C.P. art. 2083 provides:
“An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, from an interlocutory judgment which may cause irreparable injury, and from a judgment reformed in accordance with a remittitur or additur under Article 1814.”
The judgment complained of is neither a final judgment nor an interlocutory judgment which may cause irreparable injury. LSA-C.C.P. art. 1841, see Veillon v. Veillon, 497 So.2d 1087 (La.App. 3 Cir.1986).
For the foregoing reasons, the mover’s motion to dismiss is granted, and the appellant’s appeal is dismissed at his cost.
APPEAL DISMISED.